EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Knotts (Reg. No. 53,145) on 13 September 2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, last line, the period has been replaced by - - ; and - -, a carriage return and indent have been added, and the phrase - - wherein the end effector has more than one end effectors, each separately connected to a respective idler pulley for independent rotation about the joint pivot axis with respect to each other. - - has been added.

Claim 15 has been cancelled.

In Claim 16, sixth-to-last line, after the semicolon, “and” has been deleted.



In Claim 33, last line, the period has been replaced by - - ; and - -, a carriage return and indent have been added, and the phrase - - wherein the end effector has more than one end effectors, each separately connected to a respective idler pulley for independent rotation about the joint pivot axis with respect to each other. - - has been added.

Reasons for Allowance
Claims 1-14 and 16-34 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claims overcome the prior art since they require that the end effector has more than one end effectors, each separately connected to a respective idler pulley for independent rotation about the joint pivot axis with respect to each other in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent Application Publication No. 2010/0178146 to Kremerman et al. discloses end effector 122 and wrist member 118 (paragraph [0032]), however, Kremerman does not disclose that end effector 122 has more than one end effectors, each separately connected to a respective idler pulley for independent rotation about the joint pivot axis with respect to each other in combination with the other claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,428,266 discloses bands 98; however, end effectors 140 are dependent on each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652